                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

MATTHEW GABRIEL,                             )
                                             )
                              Plaintiff,     )
                                             )
-vs-                                         )
                                             )
PLATTE COUNTY, MISSOURI,                     )
Serve:                                       )
Mark S. Owen, Sheriff                        )
415 3rd Street,                              )
Platte City, Missouri 64079                  )
                                             )
and                                          )
                                             )
SHERIFF MARK S. OWEN,                        )          Case No.
In Both His Individual and Official          )
Capacities as Sheriff of                     )
Platte County, Missouri                      )
Serve at Place of Employment:                )
415 3rd Street,                              )
Platte City, Missouri 64079                  )
                                             )
and                                          )
                                             )
CAPTAIN JEFFREY SHANKS,                      )
In Both His Individual and Official          )
Capacities as Division Commander of          )
the Detention Division of                    )
Platte County, Missouri                      )
Serve at Place of Employment:                )
415 3rd Street,                              )
Platte City, Missouri 64079                  )
                                             )
                          Defendants.        )

                                       COMPLAINT

       COMES NOW Plaintiff, Matthew Gabriel, by and through undersigned counsel, and brings

the following suit against Defendants Platte County, Missouri, Sheriff Mark S. Owen, Captain

Jeffrey Shanks, and other John Doe correction officers and employees, the names of which are




         Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 1 of 12
unknown at this time and who are also sued in their individual and official capacities, and for his

cause of action states:

                                I. JURISDICTION AND VENUE

       1.       This action is brought, in part, pursuant to 42 USC § 1983 for the deprivation of

civil rights; jurisdiction is therefore appropriate under 29 USC §§ 1331 and 1343.

       2.       This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367.

       3.       The claims asserted herein arose in the Western District of Missouri, and venue is

therefore proper under 28 UCS § 1931(b).

                                          II. PARTIES

       4.       Plaintiff Matthew Gabriel was at all times relevant hereto a resident of Platte

County and a citizen of the State of Missouri.

       5.       Defendant Platte County, Missouri (“Platte County”) is a political subdivision of

the State of Missouri, for which all other Defendants are employed and/or acted as agents of,

through the Platte County Sheriff’s Department. Platte County is the political subdivision of the

State of Missouri that is responsible for the deprivation of Mr. Gabriel’s civil rights which was

caused by the intentional acts and/or failures to act of the duly appointed deputies of the Platte

County Sheriff’s Department and of the Sheriff, who were acting by virtue of or under color of the

office at the time, as well as the negligent acts and/or omissions of each and every other Defendant,

who were employees and/or agents of said county, and were acting within their scope of

employment. Defendant Platte County may be served with process through the Platte County

Sheriff, Mark S. Owen, at 415 3rd Street, Platte City, Platte County, Missouri 64079.




                                        2
            Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 2 of 12
       6.       At all times relevant hereto, Defendant Sheriff Mark S. Owen was a citizen and

resident of Platte County, Missouri, and was acting in his capacity as Sheriff, employed by Platte

County, Missouri, and was acting under the color of State law. He is hereby sued in both his

individual and official capacities. Defendant Owen may be served with process at the Platte

County Sheriff’s Office, 415 3rd Street, Platte City, Platte County, Missouri 64079.

       7.       At all times relevant hereto, Defendant Captain Jeffrey Shanks was a citizen and

resident of Platte County, Missouri, and was acting in his capacity as Division Commander of the

Detention Division, employed by Platte County, Missouri, and was acting under the color of State

law. He is hereby sued in both his individual and official capacities. Defendant Shanks may be

served with process at the Platte County Sheriff’s Office, 415 3rd Street, Platte City, Platte County,

Missouri 64079.

                                            III. FACTS

       8.       Matthew Gabriel was taken into custody at the Platte County Jail on or about

February 15, 2018.

       9.       Mr. Gabriel brought his own prescription medications to the Platte County Jail

when he was taken into custody.

       10.      When taken into custody, Mr. Gabriel was taking the following prescription

medications: Prozac 80mg – 1/day; Buspar 30mg – 2/day; Propranolol 20mg – 2/day; Nortriptyline

50mg – 1/day and 1/night; Gabapentin 300mg – 3/day.

       11.      For a few days while in custody, Mr. Gabriel received all of his medications.

       12.      Shortly after, Mr. Gabriel was denied Gabapentin and Buspar.

       13.      After one week in custody, Mr. Gabriel was next denied Nortriptyline.




                                        3
            Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 3 of 12
       14.     As a result of Platte County Jail’s denial of Mr. Gabriel’s medications, Mr. Gabriel

began falling out of the top bunk of his cell bed.

       15.     Mr. Gabriel notified jailers at the Platte County Jail that he kept falling out of bed.

       16.     Mr. Gabriel made written requests to the jailers at Platte County Jail to be moved

to the lower bunk of his cell bed.

       17.     Mr. Gabriel had fallen out of his bed a total of three times prior to March 28, 2018.

       18.     On or about March 28, 2018, Mr. Gabriel again fell out of the top bunk of his cell

bed for a fourth time, breaking his neck and splitting his head open.

       19.     Mr. Gabriel’s cellmates notified the jailers of the Platte County Jail of Mr. Gabriel’s

injuries and Mr. Gabriel was taken by EMS to St. Luke’s North Hospital.

       20.     Mr. Gabriel returned to the Platte County Jail on or about March 28, 2018.

       21.     Mr. Gabriel was forced to remove his neck brace when showering and was not

allowed to perform as much walking as necessary for appropriate healing per direction of his

medical providers.

       22.     Mr. Gabriel was scheduled for follow-up appointments on April 19, 2018 with Saint

Luke’s Imaging Center and Saint Luke’s Neurosurgery Clinic but was denied the ability to go.

       23.     Mr. Gabriel, while in the custody, care, and control of the nurses, counselors,

caseworkers, jailers, officers, and other professional employees working for Platte County and the

Platte County Jail, was denied the medical follow-up treatment for his injuries.

       24.     Defendants individually and in concert with one another intentionally, willfully,

maliciously, and while acting under the color of State law showed a deliberate indifference to

Mr. Gabriel’s serious medical needs in that they had actual knowledge of his mental condition,

serious medical need for medication, and did not provide any medical treatment or allow him




                                      4
          Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 4 of 12
contact with anyone who could provide proper and/or adequate medical treatment, and in fact

ignored his pleas to switch beds and for his prescribed medications.

          25.   Defendants individually and in concert with one another intentionally, willfully,

maliciously, and while acting under the color of State law showed a deliberate indifference to

Mr. Gabriel’s serious medical needs in that they also had actual knowledge of Mr. Gabriel’s

serious medical needs and had knowledge that his medication was withheld and that he had

expressed his need to switch beds.

          26.   Defendants individually and in concert with one another through the policies and

procedures instituted by them and Defendant Platte County fostered an environment which led to

the deliberate indifference of Mr. Gabriel’s serious medical needs in contravention of his civil

rights.

          27.   Defendants Owen and Shanks and Platte County were negligent in their supervision

of the Platte County Jail and the employees, deputies, and/or correction personnel therein.

          28.   Each of the Defendants, individually and in concert with one another, acted under

the color of State law in both his/her individual and official capacities to deprive Mr. Gabriel of

his right to adequate and/or proper medical care. This is a right secured to Mr. Gabriel by the

8th and 14th Amendments to the Constitution of the United States and by 42 U.S.C §1983.

          29.   As a direct and proximate result of the intentional and/or negligent acts of all

Defendants, Mr. Gabriel suffered severe physical and mental pain and suffering.

          30.   Plaintiff is entitled to compensation for violations of his constitutional rights that

all Defendants inflicted upon him, including but not limited to medical bills and expenses; pain

and suffering; attorneys’ fees; and punitive damages.




                                        5
            Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 5 of 12
                                  IV. CAUSES OF ACTION

                                        COUNT 1:
     Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983 (General Allegations)

       31.     Plaintiff realleges and incorporates herein by reference as though specifically set

forth herein the allegations in Paragraphs 1 through 23 of this Complaint.

       32.     In committing the acts complained of herein, Defendants acted under color of State

law to show deliberate indifference to a serious medical need and to the substantial risk of harm to

Mr. Gabriel after having actual knowledge of such need for medication and the strong likelihood

of injury in deprivation of Mr. Gabriel’s rights under the Due Process Clause of the 14th

Amendment of the United States Constitution.

       33.     As a direct and proximate result of the violation of Mr. Gabriel’s constitutional

rights by the Defendants, Mr. Gabriel suffered general and special damages as alleged in the

Complaint and is herein entitled to relief under 42 U.S.C. §1983.

       34.     The conduct of the Defendants was willful, malicious, oppressive, and reckless and

are of such nature that punitive damages should be imposed in the amount commiserate with the

wrongful acts alleged herein.

       WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them jointly

and severally, for damages, including prejudgment interest, in a fair and reasonable sum in excess

of $75,000.00, his costs incurred herein, punitive damages, and for such other relief as is deemed

appropriate by the Court.

                                          COUNT 2:
                  Violation of Civil Rights Pursuant to Title 42 U.S.C. §1983
             (Failure to Implement Appropriate Policies, Customs, and Practices)

       35.     Plaintiff realleges and incorporates herein by reference as though specifically set

forth herein the allegations in Paragraphs 1 through 27 of this Complaint.



                                      6
          Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 6 of 12
       36.     Upon information and belief, Defendant Owen, in his capacity as Sheriff of Platte

County, Missouri, and/or Defendant Platte County, appointed deputies and/or corrections officers,

who were not a licensed and/or adequately trained medical professionals, to screen the medical

needs of inmates incarcerated in the Platte County Jail.

       37.     From February 15, 2018, to March 28, 2018, Mr. Gabriel was a detainee and inmate

at the Platte County Jail, under their medical and psychological care, during which time, and at all

times, he was in serious need of required medications, a fact which Defendants, through their

agents and employees, knew and documented.

       38.     Defendants Owen and Defendant Platte County, Missouri, along with Defendant

Shanks, implicitly or explicitly adopted and implemented policies, customs, or practices that

included, among other things, allowing correction officers with no or inadequate medical training

to assess medical conditions and/or withhold medical treatment and/or deny medical treatment to

inmates with serious medical needs, including Mr. Gabriel, which policies, customs, or practices

reflected a deliberate indifference to the serious medical needs of Mr. Gabriel.

       39.     The failures of Defendants to adequately train and/or supervise their employees,

deputies, corrections officers, and/or medical care providers amounts to deliberate indifference to

Mr. Gabriel’s serious medical needs.

       40.     The failures of Defendants to institute policies and procedures that would provide

Mr. Gabriel with reasonable access to a properly and/or adequately trained and/or qualified

medical provider amounts to deliberate indifference to Mr. Gabriel’s serious medical needs.

       41.     In committing the acts complained of herein, Defendants acted under color of State

law with deliberate indifference to the serious medical needs of Mr. Gabriel.




                                      7
          Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 7 of 12
        42.      As a direct and proximate result of the deliberate indifference to inmates,

specifically Mr. Gabriel’s serious medical needs, Mr. Gabriel suffered serious mental and

emotional pain, for which he is entitled to relief under 42 U.S.C. § 1983.

        WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them jointly

and severally, for damages, including prejudgment interest, in a fair and reasonable sum in excess

of $75,000.00, his costs incurred herein, punitive damages, and for such other relief as is deemed

appropriate by the Court.

                                            COUNT 3:
                                    Negligence (All Defendants)

        43.      Plaintiff realleges and incorporates herein by reference as though specifically set

forth herein the allegations in Paragraphs 1 through 35 of this Complaint.

        44.      Defendants owed a common law duty to ensure the safety of inmates and detainees

of the Platte County Jail, specifically Mr. Gabriel. This duty included the duty to provide adequate

health care and the continuation of necessary medical treatment.

        45.      The acts and omissions complained of hereinabove constituted severe breaches of

this duty.

        46.      As a direct and proximate result of the breaches of this duty, Mr. Gabriel suffered

general and special damages as alleged in this Complaint, including his personal injury, and

physical and mental pain and suffering.

        47.      The conduct of the Defendants was willful, malicious, oppressive, and reckless, and

are of such nature that punitive damages should be imposed in the amount commiserate with the

wrongful acts alleged herein.

        WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them jointly

and severally, for damages, including prejudgment interest, in a fair and reasonable sum in excess



                                         8
             Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 8 of 12
of $75,000.00, his costs incurred herein, punitive damages, and for such other relief as is deemed

appropriate by the Court.

                                           COUNT 4:
                              Negligent Supervision (All Defendants)

       48.      Plaintiff realleges and incorporates herein by reference as though specifically set

forth herein the allegations in Paragraphs 1 through 40 of this Complaint.

       49.      At all times during the course of events as herein set forth, Defendants either

employed, contracted, controlled or had the right to control the conduct of the jailers, officers, the

nurses, counselors, caseworkers, and other professional employees practicing with or for Platte

County and Platte County Jail.

       50.      Defendants had a duty to exercise that degree of skill and learning in supervising,

the nurses, counselors, caseworkers, jailers, officers and other professional employees working for

Platte County and the Platte County Jail, that is ordinarily exercised by members of their respective

professions under the same or similar circumstances to protect Mr. Gabriel and other from

unreasonable risks of harm.

       51.      Defendants breached their duties and were thereby negligent in their supervision of

the nurses, counselors, caseworkers, jailers, officers, and other professional employees working

for Platte County and the Platte County Jail by the following particulars:

             a. In failing to create necessary policies and standards, or to properly implement them,
                for the proper treatment of patients who were incarcerated and/or detained at the
                Platte County Jail, such as Mr. Gabriel, by its employees and servants;

             b. In failing to create necessary policies and standards, or to properly implement them,
                for the continuation of necessary medical treatment and medication for patients who
                were incarcerated and/or detained at the Platte County Jail, such as Mr. Gabriel, by
                its employees and servants;

             c. In failing to create necessary policies and standards, or to properly implement them,
                to ensure that employees and/or staff physicians would monitor and adjust



                                      9
          Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 9 of 12
                 medication regimes of patients who were incarcerated and/or detained at the Platte
                 County Jail, such as Mr. Gabriel, by its employees and servants;

             d. In failing to create necessary policies and standards, or to properly implement them,
                for the coordination of efforts and communication between its employees,
                including but not limited to doctors and nurses, and jail staff of correctional officers,
                regarding the care of patients who were incarcerated and/or detained at the Platte
                County Jail, such as Mr. Gabriel; and

             e. In further particulars presently unknown to Plaintiff, but which are believed will be
                discovered upon proper discovery within the litigation.

       52.       As a direct and proximate result of the aforementioned negligence of Defendants,

Mr. Gabriel was injured, caused to suffer conscious pain and suffering, and Plaintiff sustained

damage, as more fully set forth herein.

       53.       That by reason of the foregoing premises, Plaintiff is also entitled to recover fair

and reasonable damages against the Defendants for his personal injuries.

       54.       From the beginning of the negligent treatment described herein above until the

present, Mr. Gabriel suffered physical and mental pain which is an item of damage to be considered

and awarded.

       55.       Defendants’ conduct in this case, as set forth in this Complaint constitutes

aggravating circumstances within the meaning of the laws of this State. Furthermore, this conduct

was undertaken with knowledge that such conduct produced a high degree of probability of injury

to Plaintiff or others similarly situated and was done with such reckless indifference and conscious

disregard for the life and safety of others so that public policy requires punishment through the

form of aggravating circumstances.

       WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them jointly

and severally, for damages, including prejudgment interest, in a fair and reasonable sum in excess




                                     10
         Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 10 of 12
of $75,000.00, his costs incurred herein, punitive damages, and for such other relief as is deemed

appropriate by the Court.

                                            COUNT 5:
                                Negligent Training (All Defendants)

       56.      Plaintiff realleges and incorporates herein by reference as though specifically set

forth herein the allegations in Paragraphs 1 through 48 of this Complaint.

       57.      When Defendants hired the nurses, counselors, caseworkers, jailers, officers, and

other professional employees working for Platte County and the Platte County Jail, Defendants

had a duty to properly train them.

       58.      Defendants owed a duty to Mr. Gabriel and others to use ordinary care in training

their nurses, counselors, caseworkers, jailers, officers, and other professional employees.

       59.      Defendants were negligent and breached their duty owed to Plaintiff by:

             a. Failing to adequately train the nurses, counselors, caseworkers, jailers, officers, and
                other professional employees working with Mr. Gabriel to ensure his safety;

             b. Failing to have adequate training policies and procedures in place for nurses,
                counselors, caseworkers, jailers, officers, and other professional employees
                working with Mr. Gabriel to ensure that Mr. Gabriel was safe and that the premises
                were reasonably safe;

             c. Allowing Mr. Gabriel to be injured; and

             d. Such further acts of negligence as may be determined as discovery progresses.

       60.      As a direct and proximate result of the Defendants’ negligence, Mr. Gabriel

suffered and continues to suffer from his injuries that he sustained on March 28, 2018.

       WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them jointly

and severally, for damages, including prejudgment interest, in a fair and reasonable sum in excess

of $75,000.00, his costs incurred herein, punitive damages, and for such other relief as is deemed

appropriate by the Court.



                                     11
         Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 11 of 12
DEMAND FOR TRIAL BY JURY.



                                       Respectfully submitted,

                                       LAUREN ALLEN, LLC

                                       /s/ Lauren Perkins Allen_____
                                       Lauren Perkins Allen #49845
                                       2345 Grand Blvd., Ste. 1600
                                       Kansas City, Missouri 64108
                                       T: 816.877.8120
                                       F: 816.817.1120
                                       Email: lpa@laurenallenllc.com
                                       ATTORNEY FOR PLAINTIFF




                                  12
      Case 5:18-cv-06182-JTM Document 1 Filed 12/13/18 Page 12 of 12
